﻿Our brother, Mr. Salim of the United Republic of Tanzania, to whom I am happy today to pay a tribute, conducted, step by step, with the competence, tact and good humour with which we are familiar, the work of the thirty-fourth session of the General Assembly, the sixth and seventh emergency special sessions, devoted respectively to the situation in Afghanistan and the question of Palestine, and, finally, the eleventh special session, on international economic co-operation for development. He hands over to Mr. von Wechmar the task, at once enviable and redoubtable, of presiding over the work of the General Assembly. For more than one reason my delegation is happy to see Mr. von Wechmar assume the presidency of the current session because he is, first, the representative of a friendly country, the Federal Republic of Germany, with which my country maintains close and mutually advantageous co-operation. But he is also a talented diplomat, profoundly acquainted with international problems and full of wisdom and experience, all of which are reasons for believing in the success- full development of our work. He may be assured of the- active co-operation of my delegation.
226.	On 24 October the international community will celebrate the thirty-fifth anniversary of the entry into force of the Charter of the United Nations, by the adoption of which, in the wake of one of the greatest scourges ever known to mankind, our Governments aroused in the hearts of millions of men and women a ray of hope for a better life, a world of peace and security, justice and equality and economic and social progress for all peoples and countries. What remains of that hope? Very little, unfortunately, because things are not going well.
227.	If we take an objective look at the present state of the world at the dawn of the decade of the 1980s, we are obliged to note some bitter facts: that serious hotbeds of tension are developing, which scarcely give cause for optimism, and that a serious structural crisis is shaking the world's economy.
228.	At a time when our Organization is getting ready to commemorate the twentieth anniversary of the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples, it is with bitterness that my Government notes that in Namibia and in South Africa the situation remains dangerously blocked as a result of the delaying tactics of the racist Government of Pretoria. Thus, at the cynical will of the advocates of apartheid, African patriots are still subject to the humiliating yoke of colonialism and racial discrimination.
229.	The international community has always regarded this state of affairs as prejudicial to international peace and security. It has recognized in apartheid a crime against humanity and has expressed unreservedly its moral, material and political support for the oppressed peoples of Namibia and South Africa. Countless resolutions, programmes of action and restraining measures have been adopted in order to eradicate colonialism, racism and apartheid from that part of Africa. But despite all efforts, South Africa, knowing it has the support of certain Western Powers, continues insolently and contemptuously to trample underfoot the most elementary principles of law and morality. My Government will never cease to proclaim the profound aversion and disgust it feels regarding racism and apartheid, to decry the collaboration which South Africa enjoys and to support unfailingly the liberation struggle carried on by the peoples of Namibia and South Africa to recover their dignity, to win their freedom and to participate democratically in the affairs of their country.
230.	I am happy in this connection to avail myself of this opportunity at this session to reiterate to the friendly delegation of Zimbabwe the warm congratulations of my Government on its recent admission to this Organization. This is a just tribute paid to the brave people of Zimbabwe, which fought for so many long years for the triumph of freedom and justice.
231.	The situation in the Middle East constitutes for my Government another source of concern and disquiet because it is potentially explosive and dangerous for international peace and security. Situated squarely at the crossroads between North Africa and Africa south of the Sahara, having had, since time immemorial, fruitful relations with Arab nations with which it shared a common Islamic culture and civilization and inspired, in all its international actions, by the principles of non-alignment, Niger cannot remain indifferent at the continued occupation of Arab territories by the State of Israel, the latter's repeated aggression against Lebanon and the tragedy of the Palestinian people.
232.	It will be readily understood that my Government proclaims its rejection of any acquisition of territory by force, its condemnation of the desecration by Israel of the Holy Places in Jerusalem and the transfer to that city of the capital of the Zionist entity, as well as its full support for all the resolutions adopted in various international bodies calling on Israel to withdraw unconditionally from all Arab territories occupied since 1967.
233. In this same context, my Government denounces the repression, the harassment and the terror to which Israel has resorted against the Arab populations in the occupied territories, condemns its continued aggression against Lebanon and proclaims its unreserved support of the just cause of the Palestinian people in its struggle to regain its inalienable and imprescriptible rights. In this connection, it must be clearly understood that, in our view, there can be no just, comprehensive and durable solution of the Middle East crisis without the participation on a footing of equality of the PLO, the legitimate representative of the Palestinian people, in all efforts, deliberations and conferences dealing with the question of Palestine and the situation in the Middle East.
234. While southern Africa and the Middle East call for and deserve greater attention by our Organization, it is equally true that many other hotbeds of tension continue to shake the world. The proliferation of such bloody, often fratricidal, confrontations constitutes a serious threat to the already frail balance that governs the survival of mankind.
235.	How long will that balance hold?
236.	Niger and its people, like the whole of the Islamic community and other peace-loving and security-loving peoples, deplore the conflict between two neighbourly sister countries with which my country shares the sacred values of Islam—that religion of peace, tolerance, brotherhood and love. I should like to reiterate, on behalf of my Government, the appeal addressed on 24 September last by President Seyni Kountche for an immediate cease-fire and the establishment of an appropriate framework for a peaceful settlement of the dispute between the Islamic Republic of Iran and the Republic of Iraq.
237.	As we continue our analysis of the present world situation, we cannot fail to be struck with amazement and indignation at, and to express our total reprobation of, the all too frequent recourse to certain actions that are prejudicial to detente, peace and international security. Time after time, we have witnessed these past years the brutal incursion by foreign forces into sovereign and independent States Members of the United Nations and of the non-aligned movement.
238.	Those brutal incursions by foreign forces into the territories of the Afghan Republic and Kampuchea are, in our eyes, inadmissible and intolerable because they run counter to all the rules of international law. Niger firmly believes in the sacred and inviolable nature of sovereignty and independence of all States and in the right of each people to endow itself with the political, economic and social regime of its choice. Niger, together with nations that love peace, liberty and equality, will continue to strive for the withdrawal of all foreign occupation forces and to oppose, as in the past, the recurrence of such actions.
239.	I mentioned earlier the world economic crisis among the situations which diminish the hope born of the adoption of the Charter of the United Nations, and which do not give us cause for optimism when we consider the present world situation objectively.
240.	The continued deterioration of the world economy, accelerated by the steady worsening of the terms of trade, the ever-widening scientific, economic and technological gulf between developed and developing countries, the disarray in the international monetary system, and the serious food problems confronting most of mankind will lead our countries and peoples, if we are not careful, towards a disaster whose consequences we have barely begun to assess.
241.	Much has been written and said about this sorry state of affairs and its distressing prospects.
242.	In particular, emphasis has been placed on the despair and poverty in which the greater part of mankind lives, the ever-increasing indebtedness and impoverishment of the third world countries, the implacable encroachment of the desert and the famine which besets or threatens entire populations in many regions of the world.
243.	It has also been emphasized that the present international economic order is cynical and unjust, that it is the carrier of potentially dangerous germs, even for the seemingly uncaring empire of the rich.
244.	We paradoxically note that all efforts made to remedy this serious situation have thus far been doomed to failure.
245.	The First United Nations Development Decade ended without achieving its objectives. The launching, in the early 1970s, of the International Development Strategy for the Second United Nations Development Decade suffered the same fate. The negotiations entered into following the sixth special session in 1974, and designed to provide new bases for economic relations between the States of the North and those of the South, did not lead, as was hoped for, to the gradual process of the establishment of the new international economic order. The fine plans of action so arduously and patiently elaborated at Lima, Buenos Aires, Vienna and New Delhi have not begun to be applied. A few days ago, the eleventh special session, held to reactivate the North-South dialogue, ended its work in this same hall without there being agreement, after countless reports, on even the procedure to be followed during these global negotiations.
246.	These repeated failures of the efforts made so far to establish the new international economic order may be explained by the delaying tactics and hesitation of the industrialized countries which, compared to the nations of the third world, do not show the same awareness of the grave dangers threatening the world or the same political will to face up to them.
247.	The head of State of Niger, Colonel Seyni Kountche, stressed that state of affairs on 15 April last when he declared:
"The hopes for a solution at the world level will be disappointed so long as the industrialized States show the i same inability to learn objectively the lessons to be drawn from the evolution of power relations in the world since 1973. Paralysed by an inward-thinking public desirous of keeping what they have acquired in their consumer society, subjected simultaneously to the contradictory influences of antagonistic pressure groups, those countries are unable to contribute positively to the multilateral negotiations aimed at ensuring the stabilization of currencies, the regularization of raw materials markets and the establishment of trade on a basis of equality and mutual benefit."
248.	Among those objectives, stabilization of prices of raw materials is for my Government a matter of special concern because the drop in the price of some of our products is distressing proof of the narrowness of vision and inability of the wealthy to give willing support to our attempts to move towards economic and social development
249.	Niger nevertheless will continue, despite the disappointment and discouragement brought about by the stale-mate in the world, to strive, together with other nations in the third world, for the establishment of a new international economic order. We still nurture the hope that despite the many obstacles and the lack of understanding we have noticed in the past negotiations, wisdom will finally prevail over the selfishness of groups, in the interest of mankind as a whole.
250.	My country firmly believes in North-South co-operation, despite the present difficulties; but the nations of the third world must understand that the North-South dialogue cannot in itself bring a solution to the many problems which delay and complicate their development efforts. As stated by the head of State of Niger at the Sixth Conference of Heads of State or Government of Non-Aligned Countries, held in Cuba from 3 to 9 September 1979:
"The trap in which we are in danger of remaining for a long time consists in believing that the future of the nations of the third world is in the hands of others, and that horizontal co-operation is a remote domain, only accessible in the future. We must see things as they are, but historical reality tells us unceasingly that our movement has no future if it does not take root and delays indefinitely the strengthening of economic solidarity amongst its members."
That is why my country is assiduously taking care of the close links of co-operation it has established with fraternal and neighbourly countries, in the framework of bodies such as the Economic Community of West African States, the Niger River Commission, the Conseil de l'entente and the Conference of Saharan States, to quote but a few.
251.	That is why Niger is also gratified at the highly positive results of the first Conference devoted to economic problems convened by the Heads of State and Government of the OAU on 28 and 29 April this year at Lagos. The Lagos Plan of Action represents in our view an unequivocal expression of the political will of our Governments to undertake, for the benefit of the peoples of the continent, concerted action for the endogenous and self-sustained development of our economies which will lead to the creation of an African common market and an integrated African economic community: the African peoples will not fail to keep this rendezvous with history.
252.	Having benefited from the lessons and fruitful contributions of international co-operation, which it has duly appreciated during its trying years of drought, Niger has learnt first to rely on itself and its own strength. Inspired by this basic principle, the Supreme Military Council which governs the destiny of my country has undertaken, since it took office in April 1974, a vast programme of national reconstruction.
253.	First of all, we had to take care of the most urgent needs, in other words, to rescue a whole people, threatened in its existence and dignity, from famine and the epidemics that accompany it; to save the capital represented by our livestock, which was being decimated by the implacable drought that afflicted the Sahelian countries.
254.	Then we acted to reintroduce order into the affairs of State and to organize, on a healthier and more sound basis, the economic and social development of the nation.
255.	The launching of a triennial programme, and then of a five-year development plan, enabled us to record significant results and encouraging successes on the road to the liberation of our economy from natural factors, alimentary self-sufficiency and economic independence.
256.	Thus, thanks to the determination of our people, under the guidance of the Supreme Military Council, we have undertaken, very often successfully, to mitigate considerably the effects of the drought and relieve our people of the agonizing spectre of famine; to build up our livestock; to extend our arable land through a sustained policy of agricultural irrigation; to improve our health and educational infrastructure; to increase the purchasing power of our workers and peasants; to increase our budget and our national investment funds substantially; and to endow our country with the appropriate infrastructure for communications and telecommunications.
257.	The results we have achieved, far from having gone to our head, have comforted us in our determination to press on.
258.	It is in this context that the Supreme Military Council and the Government seek to establish in Niger, through an original formula, a society of development, that is, to use the words of President Kountche, "a morally healthy and balanced society, fundamentally united, which seeks the same ideal of justice and has the same will for progress". A national commission has been created for the establishment of that society of development.
259.	That commission, which includes all social and professional strata of the nation, will have the task of studying and defining an adequate framework for a policy of accelerated development which will be coherent and harmonious for our country, and the end product of which will be the man of Niger himself. This policy of development will be the fruit of national consensus, obtained through new institutions such as to ensure the inclusion of all strata of our society, their consultation by the public authorities and their active and responsible participation in the actions to be planned and taken.
260.	We have undertaken the organization of the rural sector throughout our vast country, as well as the organization of the youth of Niger and of all professionals.
261.	We have undertaken to establish in our villages, districts and countries, development cells which will expand until they cover the whole of the national territory at its different community levels.
262.	These organizations of peasants, of young people, of professional organizations and development cells will be the crucible for reflection and the guiding power of our developing future society, which we are building up in unity, with determination, and removed from ideological considerations. In this task, as was so rightly said by President Kountche, "our instrument of work will be, above all, good sense and the philosophy of the land".
263.	This is the exciting experience of Niger at present. It is thus that it hopes to conduct its development, and it hopes to do so in peace and security, which is why it will unfailingly continue to support the work of the United Nations and its noble ideals.
264.	As I come to the end of my statement, I wish to pay solemn tribute to the daily action of the Secretary-General, Mr. Kurt Waldheim, who has placed his rare intellectual and moral qualities at the exalting service of this historic task of justice, freedom and progress of peoples, a task of harmony and assistance between nations. May he rest assured of the continued support of my Government.
265.	May the work of this Assembly enriched by the experience and contribution of the Republic of Zimbabwe and of Saint Vincent and the Grenadines, lead to the progress of the cause of peace and international security.
